[Cite as Hamm v. Lorain Coal & Dock Co., 2022-Ohio-2644.]




            IN THE COURT OF APPEALS OF OHIO
                           SEVENTH APPELLATE DISTRICT
                                BELMONT COUNTY

                                 H. JOSEPH HAMM ET AL.,

                                      Plaintiffs-Appellees,

                                                   v.

                 THE LORAIN COAL & DOCK COMPANY ET AL.,

                                    Defendants-Appellants


                      OPINION AND JUDGMENT ENTRY
                                      Case No. 20 BE 0030


                                    Motion for Reconsideration

                                       BEFORE:
                Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                            JUDGMENT:
                                              Denied



 Atty. Erik A. Schramm, Atty. Erik A. Schramm, Jr., Atty. Kyle W. Bickford, Hanlon,
 McCormick, Schramm, Bickford & Schramm Co., LPA, 46457 National Road West, St.
 Clairsville, Ohio 43950 for Plaintiffs-Appellees and

 Atty. Sara E. Fanning, Roetzel & Andress, LPA, 41 South High Street, Huntington
 Center, 21st Floor, Columbus, Ohio 43215 for Defendants-Appellants.
                                                                                         –2–


                                           Dated:
                                        July 5, 2022


 PER CURIAM.

       {¶1}   Plaintiffs-Appellees, H. Joseph Hamm, D. Joyce Yazombek, Trustee of the
D. Joyce Yazombek Revocable Living Trust, Joseph Hicks Jr., Maxine Hicks, David
Ellison, Elizabeth Ellison, Benjamin Taylor, Stephanie Taylor, Donald Lawson Jr., Cheryl
Lawson, and Alex Kolb, have filed an application for reconsideration asking this court to
reconsider our decision and judgment entry in which we reversed the jury's verdict and
the Belmont County Common Pleas Court's judgment awarding compensatory damages
on the slander of title claim, tortious interference with a contract claim, and tortious
interference with a business relationship claim; reversed the court’s award of attorney’s
fees; and remanded the matter for a new trial. Hamm v. Lorain Coal & Dock Co., 7th Dist.
Belmont No. 20 BE 0030, 2022-Ohio-1305.
       {¶2}   App.R. 26, which provides for the filing of an application for reconsideration
in this court, includes no guidelines to be used in the determination of whether a decision
is to be reconsidered and changed. Matthews v. Matthews, 5 Ohio App.3d 140, 143, 450
N.E.2d 278 (10th Dist.1981).      The test generally applied is whether the motion for
reconsideration calls to the attention of the court an obvious error in its decision or raises
an issue for our consideration that was either not at all or was not fully considered by us
when it should have been. Id. An application for reconsideration is not designed for use
in instances where a party simply disagrees with the conclusions reached and the logic
used by an appellate court. State v. Owens, 112 Ohio App.3d 334, 336, 678 N.E.2d 956
(11th Dist.1996). Rather, App.R. 26 provides a mechanism by which a party may prevent
miscarriages of justice that could arise when an appellate court makes an obvious error
or renders an unsupportable decision under the law. Id.
       {¶3}   In our opinion, we found that the trial court abused its discretion in not
permitting Appellant Thunderbird to present evidence as to when and how appellees
acquired title to the mineral interests at issue. Hamm, 2022-Ohio-1305, ¶ 59. We pointed
out that this information was relevant in the jury's determination of whether Thunderbird




Case No. 20 BE 0030
                                                                                       –3–


committed slander of title, tortious interference with a contract, and tortious interference
with a business relationship. Id.
       {¶4}   Appellees now argue in their application for reconsideration that when title
passed was not relevant to their claims.
       {¶5}   But we already determined that such evidence was in fact, relevant
evidence that the trial court should have admitted. Id. at ¶¶ 56-59. Appellees simply
disagree with our finding. Appellees have not raised an obvious error nor have they raised
an issue for our consideration that was either not at all or was not fully considered by us
when it should have been.
       {¶6}   Appellees additionally argue that the evidence at trial established that
Thunderbird slandered their title. Therefore, they claim we erred in reversing the trial
court’s award of attorney fees in their favor, which were premised upon the jury’s verdict.
       {¶7}   The trial court awarded appellees attorney's fees, which it stated were
awarded by virtue of the compensatory damages judgment against Thunderbird. But
because this court determined that the jury verdict was to be reversed, we likewise
determined the award of attorney fees must also be reversed as the attorney’s fees award
was based on the jury's award of damages. Hamm, 2022-Ohio-1305, ¶ 78. Appellees
urge us to now consider other evidence they claim supports the jury’s verdict, and
therefore uphold the attorney’s fees award. But as stated above, we have already
determined that the jury’s verdict must be reversed due to the exclusion of relevant
evidence.
       {¶8}   Thus, we have already addressed appellees’ arguments. Appellees merely
disagree with the conclusions reached and the logic used by this court.
       {¶9}   For the reasons stated, the application for reconsideration is denied.


JUDGE GENE DONOFRIO

JUDGE CAROL ANN ROBB

JUDGE DAVID A. D’APOLITO


                                    NOTICE TO COUNSEL



Case No. 20 BE 0030
                                                    –4–


This document constitutes a final judgment entry.




Case No. 20 BE 0030